EXHIBIT 10.1


Thomas Leger & Co., L.L.P.
1235 North Loop West, Suite 907
Houston, Texas 77008




January 16, 2008


Securities and Exchange Commission
100 F Street, N.E.
Washington, D.C. 20549


RE:            Unicorp, Inc. – SEC File No. 2-73389


Dear Sir or Madam:


We have read the statements made by Unicorp, Inc., which we understand will be
filed with the Commission, pursuant to Item 4.01 of Form 8-K, as part of the
Company’s Form 8-K report dated January 14, 2008.  We agree with the statements
regarding our firm made in the first, second, fifth and sixth paragraphs of the
Form 8-K.


We have no basis on which to agree or disagree with any other statements made in
the Form 8-K and, accordingly, make no comment on such statements.


Very truly yours,




/s/  Thomas Leger & Co., L.L.P.
  Thomas Leger & Co., L.L.P.
